UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 97-4118

AUSTIN M. ENSLEY,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of North Carolina, at Bryson City.
Lacy H. Thornburg, District Judge.
(CR-95-136)

Submitted: August 11, 1998

Decided: September 16, 1998

Before WIDENER and NIEMEYER, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Jack W. Stewart, Asheville, North Carolina, for Appellant. Mark T.
Calloway, United States Attorney, Thomas R. Ascik, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Austin M. Ensley appeals from his conviction on one count of
committing mail fraud, 18 U.S.C. § 1341 (1994), for which he was
sentenced to thirty-two months imprisonment. Ensley's only claim on
appeal is that he was denied a fair trial because the government tardily
disclosed the existence of a grant of immunity to a key witness
against him. We affirm.

Ensley's home in Andrews, North Carolina, was destroyed by fire
in September 1994. He mailed a proof of loss and claim to his insur-
ance company claiming a loss for the home and its contents in the
amount of $419,568.51. After an investigation uncovered a number of
items Ensley claimed were destroyed in the fire, he was indicted for
mail fraud. At Ensley's trial, the government called Wendy Hender-
son, Ensley's ex-wife, who testified that Ensley had told her shortly
after the fire that he had paid a man to burn the house. Henderson also
testified that, after the fire, she had seen a number of personal prop-
erty items listed on the proof of loss form, which she had typed.

On the second day of her testimony, during cross-examination, the
government attorney passed a handwritten note to defense counsel
stating that Henderson had been granted immunity four days earlier.
Ensley's attorney then questioned her extensively regarding the grant
of immunity. At no time, however, did he object or ask for a continu-
ance or a new trial. Ensley now claims that the government's failure
to timely disclose the immunity agreement was a prosecutorial abuse
of authority mandating a new trial. We disagree.

Because Ensley failed to object, our review is for plain error. See
Fed. R. Crim. P. 52(b); United States v. Olano , 507 U.S. 725, 731-32
(1993). To establish plain error, Ensley must show that the error
occurred, that the error was plain, and that the error affected his sub-
stantial rights. See Olano, 507 U.S. at 732; United States v. Cedelle,
89 F.3d 181, 184 (4th Cir. 1996). Furthermore, even if Ensley can
meet this burden, we must determine whether this is an appropriate
situation for an exercise of our discretion to correct the error, i.e.,

                    2
whether it seriously affects the fairness, integrity or public reputation
of judicial proceedings. See Olano, 507 U.S. at 732.

Ensley's claim is based on alleged Brady and Giglio violations. See
Brady v. Maryland, 373 U.S. 83 (1963) (imposing obligation on pros-
ecutors to disclose material exculpatory information which is favor-
able to the defense); see also Giglio v. United States, 405 U.S. 150
(1972) (requiring prosecutors to provide the defense with evidence
relating to the credibility of prosecution witnesses). However, there
is no requirement regarding the timing of the government's disclosure
in this case. Rather, the issue is whether disclosure is made before it
is too late for the defendant to make use of any benefits of the evi-
dence. See United States v. Johnson, 54 F.3d 1150, 1164 (4th Cir.
1995) ("The information . . . allegedly withheld was ultimately dis-
closed, and none of the alleged violations affected the outcome of the
case."); United States v. Ziperstein, 601 F.2d 281, 291 (7th Cir. 1979)
("As long as ultimate disclosure is made before it is too late for the
defendant[ ] to make use of any benefits of the evidence, Due Process
is satisfied."). On the present facts, Ensley's counsel had ample time
to make use of this material in the cross-examination of Henderson
and, in any event, Ensley cannot show that the tardiness in any way
affected the outcome of his trial.

Accordingly, we affirm Ensley's conviction. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                     3